Citation Nr: 0940033	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to tobacco use.

2.  Entitlement to service connection for a heart disability, 
to include as secondary to tobacco use.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from January 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied claims of service connection for 
emphysema/COPD, a heart disability, and a back disability.  
The appeal was later transferred to the RO in Waco, Texas. 

In January 2005, the Veteran testified before a Decision 
Review Officer (DRO) regarding the claims for emphysema/COPD, 
a heart disability, and a back disability. The Veteran also 
testified before the undersigned Acting Veterans Law Judge in 
July 2008 regarding all claims currently on appeal.  Copies 
of the transcripts of these hearings have been associated 
with the claims file.

 In October 2008, the Board remanded the issues listed herein 
for further development.  

The Board's October 2008 remand also included the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) which had been appealed.  In an August 2009 
rating decision, service connection for PTSD was established.  
As this represents a full grant of benefits sought, this 
issue is no longer before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for emphysema and COPD and a 
heart disability, both to include as secondary to tobacco 
use, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of a back disability related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1154, 5107  (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

Letters dated in March 2006, November 2008, and March 2009 
discussed the manner in which VA determines disability 
ratings and effective dates.

In November 2008 and March 2009, the Veteran was provided 
information concerning his claim of entitlement to service 
connection for a back disability. These letters instructed 
the Veteran regarding the evidence necessary to support a 
claim for service connection, listed the evidence of record, 
and told the Veteran how VA would assist him.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran after the initial adjudication, 
the Veteran has not been prejudiced thereby.  The content of 
the notices provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, 
although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
service treatment records and identified post-service 
treatment records have been obtained and associated with the 
record.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA examination of his claimed back disability.  However, 
the Board finds that a VA examination is not necessary in 
order to decide the Veteran's claim.  There are two pivotal 
cases which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicates that those symptoms may be 
associated with his active military service.

In the instant case, the Board notes that there is no 
indication of a current disability,   of an event, disease, 
or injury in service, or that this claimed disability might 
be associated with service.  Accordingly, the Board has 
concluded that a VA examination is not warranted in this 
case.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to proceed to a final decision in this 
appeal.

Analysis

As an initial matter the Board observes that there are 
records reflecting that the Veteran served in combat.  38 
U.S.C.A. § 1154(b) provides that the Secretary shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Section 1154(b) does not 
create a statutory presumption that a combat Veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat Veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding regarding the claimed back 
disability.  Upon separation examination in April 1947, 
physical examination revealed no musculoskeletal defects.  He 
was determined to be qualified for separation.

Post-service private treatment records do not reflect 
treatment or findings pertaining to the back.

The Veteran has testified that he hurt his back in service 
during basic training while going into a barbwire tunnel 
wherein he rolled off into a ditch.  He stated that he was 
not treated in service for his back but that he was 
hospitalized on three separate occasions for his back shortly 
after service discharge.  

Having carefully considered the record, the Board has 
determined that service connection for a back disability is 
not warranted.  While the Board previously determined in the 
October 2008 remand that the evidence supported a finding 
that the Veteran personally participated in combat and 
resolved all reasonable doubt in the his favor that he had 
engaged in combat, the Veteran does not assert nor does the 
evidence demonstrate that a back disability is related to 
combat.  In fact, service treatment records are negative for 
any finding pertaining to a back disability.  At separation, 
there was no indication of a back disability and the Veteran 
was not noted to have any musculoskeletal defects.  

Moreover, the grant of service connection requires competent 
evidence to establish a diagnosis of the claimed disability.  
In this regard, the Board notes that the Veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show current disease or injury.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Similarly, the Federal Circuit has noted that in order for a 
Veteran to qualify for entitlement to compensation under 
those statutes, the Veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (2001).

The Board has considered the Veteran's argument that he has a 
back disability that is related to service.  It finds, 
however, that the Veteran is not competent to provide a 
diagnosis of such disability and opine as to whether such 
claimed disability is related to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

Here, the Board is presented with a negative record 
pertaining to a back disability. Accordingly, service 
connection for a back disability must be denied.


ORDER

Entitlement to service connection for a back disability is 
denied. 


REMAND

As noted in the October 2008 remand, the Veteran's main 
contention regarding the claims of entitlement to service 
connection for emphysema/COPD and a heart disability is that 
these disabilities are due to prior tobacco use.  He contends 
that he began using tobacco in service and became addicted to 
tobacco in service.  The medical evidence of record indicates 
a remote smoking history as one of the factors for the 
Veteran's current lung and cardiovascular disabilities.  For 
claims filed after June 9, 1998, such as the Veteran's 
claims, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2009).

The Veteran's representative has contended, in essence, 
however, that the Veteran's tobacco use is secondary to 
service-connected PTSD.  VA's General Counsel has held that 
the legal bar to service connection for a disability 
attributable to tobacco use does not bar a finding of 
secondary service connection for a disability related to the 
veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  See VAOPGCPREC 6-2003 
(October 28, 2003).  General Counsel further held that 
adjudicators must resolve (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service-connected 
disability.  If these questions are answered in the 
affirmative, the secondary disability may be service-
connected.  VAOGCPREC 6- 2003 (October 28, 2003).

Here, the record demonstrates that the Veteran started 
smoking in service and continued to do so for 15 years 
thereafter.  He testified that he smoked as a way of calming 
his nerves.  This seems to imply that the Veteran's continued 
smoking might be related to his service-connected PTSD.   On 
remand, a VA examination is needed to resolve this question.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The Veteran should be accorded the 
appropriate VA examination for tobacco 
dependence.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner 
in conjunction with the examination.  
The examiner should indicate on the 
examination report that he/she reviewed 
the claims folder in conjunction with 
the examination.  

The examiner is requested to express an 
opinion as to (a) whether there is a 50 
percent or greater probability that 
PTSD caused the Veteran to use tobacco 
products after service; if so
(b)  whether there is a 50 percent or 
greater probability that the use of 
tobacco products as a result of 
service-connected PTSD was a 
substantial factor in causing the 
Veteran's current lung and/or heart 
disability; and 
(c)  whether there is a 50 percent or 
greater probability that the current 
lung and/or heart disabilities would 
not have occurred but for the use of 
tobacco products caused by service-
connected PTSD. 

All necessary tests should be 
conducted.  The examiner should provide 
a complete rationale for all 
conclusions reached.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
 J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


